Citation Nr: 0818463	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  03-22 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Propriety of a reduction from 40 percent to 
noncompensable for failed surgery and nonunion fracture of 
the left wrist, minor.  

2.  Entitlement to an increased evaluation for failed surgery 
and nonunion fracture of the left wrist, minor, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran served on active duty from August 1988 to May 
1990.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO).  In August 2002, the RO reduced the evaluation 
for the veteran's failed surgery and nonunion fracture of the 
left wrist, minor, from 40 percent to noncompensable, 
effective November 1, 2002.  In May 2003, the RO granted the 
veteran's claim for an increased rating for his left wrist 
disability, to the extent that it assigned a 10 percent 
evaluation, effective November 1, 2002.  In March 2007, the 
Board remanded the claims for additional development.  

In August 2003, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Traveling Veterans 
Law Judge.  However, in a statement received by the RO in 
September 2003, the veteran stated that he wished to withdraw 
his request for a hearing.  See 38 C.F.R. § 20.702(e) (2007).  
Accordingly, the Board will proceed without further delay.


FINDINGS OF FACT

1.  A 100 percent rating for service-connected failed surgery 
and nonunion fracture of the left wrist, minor, was in effect 
from January 18, 2001 to April 30, 2001; a 40 percent rating 
was in effect from May 1, 2001 until October 31, 2002.  

2.  The RO's August 2002 rating decision, which reduced the 
veteran's rating for failed surgery and nonunion fracture of 
the left wrist, minor, from 40 percent to 0 percent, 
effective November 1, 2002, considered the required 
regulatory provisions and afforded the veteran all required 
due process.  

3.  The veteran's service-connected failed surgery and 
nonunion fracture of the left wrist, minor, is productive of 
complaints that include pain; but not favorable ankylosis; 
nor does it present such an unusual disability picture as to 
render application of the regular rating schedule provisions 
impracticable.  


CONCLUSIONS OF LAW

1.  The RO's August 2002 rating decision, which reduced the 
veteran's rating for failed surgery and nonunion fracture of 
the left wrist, minor, from 40 percent to 0 percent, 
effective November 1, 2002, was proper; restoration of the 40 
percent rating is not warranted.  38 C.F.R. § 3.655(c) 
(2007).  

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected failed surgery and nonunion fracture of 
the left wrist, minor, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5214, 5215 (2007).   

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The administrative history of these claims is as follows:  In 
June 2000, the RO granted compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for failed surgery and nonunion fracture 
of the left wrist, minor, evaluated as 10 percent disabling.  
In July 2000, the veteran filed a claim for an increased 
rating, and in November 2000, the RO increased his rating to 
40 percent.  

In February 2001, the RO noted that the veteran had had 
surgery on his left wrist in January 2001, and assigned a 
temporary total evaluation (i.e., a 100 percent rating), 
effective from January 18, 2001 to April 2001, and a 40 
percent rating as of May 1, 2001.  See 38 C.F.R. § 4.30 
(2007).  

In August 2001, the RO notified the veteran that he was to be 
afforded an examination to determine his current level of 
disability.  

On August 27, 2001, the veteran failed to report for his 
examination.  In a letter, received in September 2001, the 
veteran stated that he had missed his examination due to 
"legal problems and hospitalization."  He requested another 
examination.  

In January 2002, the RO notified the veteran that he was to 
be afforded an examination to determine his current level of 
disability.  However, the veteran failed to report for his 
January 2002 examination.  Internal correspondence from the 
RO indicates that the veteran's mother called VA and stated 
that the veteran was now receiving mail at her house, and she 
provided a mailing address.  

In February 2002, the RO notified the veteran that he was to 
be afforded an examination to determine his current level of 
disability.  That same month, the RO was notified via the 
veteran's mother that the veteran had told her that he was in 
a treatment center, although he would not reveal the 
location, that he would return home in about 30 days, and 
that he would contact VA when he was released from the 
treatment center.  See RO's memorandum, dated February 7, 
2002.  

A "report of contact" (VA Form 119), dated April 2, 2002, 
notes that the veteran's mother stated that the notice to 
report for examination had been sent to an old (invalid) 
address, and that it was received a day after the scheduled 
examination.  Furthermore, and in any event, she stated that 
the veteran would not be released from treatment until 
"around May 8th."  She stated that she or the veteran would 
advise VA of the exact date that he returned home.  

In a letter, sent April 18, 2002, the RO requested that the 
veteran notify VA as to when he would be able to report for 
an examination, that such an examination was required by law, 
and that since he had missed his August 2001 examination, it 
was proposed that VA would stop his benefits effective in 60 
days.  He was notified that if VA received a statement from 
him agreeing to report for an examination within 60 days, the 
proposed action would not be taken.  

In a letter, received in May 2002, the veteran stated that he 
had just been released from a treatment center, and requested 
that he be scheduled for an examination.  In May and July of 
2002, the RO notified the veteran that he was to be afforded 
an examination to determine his current level of disability.  
However, the veteran failed to report to VA examinations, 
scheduled for July 16, 2002, and for July 23, 2002.  See 
January 2008 supplemental statement of the case.  

In August 2002, the RO reduced the veteran's evaluation to 0 
percent (noncompensable), effective November 1, 2002.  

As an initial matter, the Board notes that on November 14, 
2002, the veteran's notice of disagreement was received, with 
an attached claim for an increased rating for his left wrist 
disability.  In May 2003, the RO granted the veteran's 
increased rating claim, to the extent that it assigned a 10 
percent evaluation, with an effective date of November 1, 
2002.  The increased rating issue is discussed infra.  

In addition, the Board's March 2007 remand indicated a lack 
of clarity about the reason for the RO's reduction, and noted 
that the veteran had filed an increased rating claim in July 
2000.  However, as stated above, the RO adjudicated the 
veteran's July 2000 increased rating claim in its November 
2000 rating decision, and as explained below, a review of the 
claims files indicates that the veteran's rating was reduced 
under 38 C.F.R. § 3.655(c).  

The Board further notes that since the veteran's evaluation 
was reduced to noncompensable by mechanical operation of the 
rating schedule at 38 C.F.R. § 3.655(c), the provisions at 
38 C.F.R. § 3.344 (2007) are not for application.  In this 
regard, the provision at 38 C.F.R. § 3.344 which would 
otherwise be operative (i.e., 38 C.F.R. § 3.344 (c)), 
contemplates that "reexaminations disclosing improvement, 
physical or mental, in these disabilities will warrant 
reduction in rating."  However, as a practical matter in 
cases such as this, where a claimant fails to report for his 
examinations, no "reexamination" can be undertaken, and the 
issue of improvement cannot be ascertained.  

Under 38 C.F.R. § 4.30, if VA assigns a temporary total 
rating, such will be followed by appropriate schedular 
evaluations; a reduction in the total rating will not be 
subject to the notice and procedural requirements of 38 
C.F.R. § 3.105(e).  When the evidence is inadequate to assign 
a schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating.  Id.  

The provision covering the implications of a failure to 
report for an examination are found at 38 C.F.R. § 3.655.  
Under 38 C.F.R. § 3.655(c): 

Running award. (1) When a claimant fails 
to report for a reexamination and the 
issue is continuing entitlement, VA shall 
issue a pretermination notice advising 
the payee that payment for the disability 
or disabilities for which the 
reexamination was scheduled will be 
discontinued or, if a minimum evaluation 
is established in part 4 of this title or 
there is an evaluation protected under 
38 C.F.R. § 3.951(b) of this part, 
reduced to the lower evaluation.  Such 
notice shall also include the prospective 
date of discontinuance or reduction, the 
reason therefor and a statement of the 
claimant's procedural and appellate 
rights.  The claimant shall be allowed 60 
days to indicate his or her willingness 
to report for an reexamination or to 
present evidence that payment for the 
disability or disabilities for which the 
reexamination was scheduled should not be 
discontinued or reduced. 

(2) If there is no response within 60 
days, or if the evidence submitted does 
not establish continued entitlement, 
payment for such disability or 
disabilities shall be discontinued or 
reduced as of the date indicated in the 
pretermination notice or the date of last 
payment, whichever is later.  

(3) If notice is received that the 
claimant is willing to report for a 
reexamination before payment has been 
discontinued or reduced, action to adjust 
payment shall be deferred.  The 
reexamination shall be rescheduled and 
the claimant notified that failure to 
report for the rescheduled examination 
shall be cause for immediate 
discontinuance or reduction of payment.  
When a claimant fails to report for such 
a rescheduled examination, payment shall 
be reduced or discontinued as of the date 
of last payment and shall not be further 
adjusted until a VA examination has been 
conducted and the report reviewed.  

In February 2001, the veteran was assigned a temporary total 
rating under 38 C.F.R. § 4.30, effective from January 18, 
2001 to April 2001, and a 40 percent rating was assigned as 
of May 1, 2001.  In August 2001, the RO attempted to schedule 
the veteran for an examination in order to determine the 
appropriate schedular evaluation.  However, the veteran did 
not report for his examination, and in April 2002, he was 
sent a pretermination notice.  See 38 C.F.R. § 3.655(c)(1).  
In May 2002, he filed a statement in which he agreed to be 
examined.  The RO therefore properly deferred the proposed 
reduction, and attempted to schedule the veteran for another 
examination.  See 38 C.F.R. § 3.655(c)(3).  However, in July 
and August of 2002, the veteran failed to report for his VA 
examinations.  In August 2002, the RO reduced the veteran's 
evaluation to 0 percent (noncompensable).  Id.  

The Board parenthetically notes that it appears that the RO's 
assignment of an effective date of November 1, 2002 for the 
noncompensable rating appears to have been deferred well 
beyond the date authorized by the regulation, and was 
therefore quite generous.  Id.  

In summary, the RO properly attempted to schedule the veteran 
for examination following his temporary total rating under 
38 C.F.R. § 4.30.  In April 2002 he was sent a pretermination 
notice, and he subsequently agreed to be examined.  However 
the veteran failed to report for his examinations in July and 
August of 2002, and his payments were discontinued, i.e., his 
evaluation was reduced to noncompensable, by mechanical 
operation of the rating schedule at 38 C.F.R. § 3.655(c).  

Accordingly, the Board finds that the RO's August 2002 
decision reducing the veteran's rating for his service-
connected failed surgery and nonunion fracture of the left 
wrist, minor, from 40 percent to 0 percent, with an effective 
date of November 1, 2002, was proper, and that restoration of 
the veteran's 40 percent rating is not warranted.  

The next issue on appeal is entitlement to an increased 
evaluation for failed surgery and nonunion fracture of the 
left wrist, minor.  

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1, the veteran's service medical records do not show any 
relevant treatment.  The evidence indicates that the veteran 
fractured his left wrist in March 1999, and that he underwent 
surgery at  VA facility in August 1999.  In June 2000, the 
veteran was awarded compensation for his left wrist 
disability under 38 U.S.C.A. § 1151 (West 2002).  As the 
veteran filed his claim in February 2000, and the record did 
not contain evidence to show that the proximate cause of the 
left wrist disability was the carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the treatment or, that 
the left wrist disability was proximately caused by an event 
not reasonably foreseeable, the basis for the RO's decision 
is unclear.  See id.  

In any event, the RO's May 2003 rating decision assigned a 10 
percent evaluation for the left wrist, with an effective date 
of November 1, 2002.  The effect of the May 2003 rating 
decision therefore overlaps with the effect of the RO's 
aforementioned August 2002 reduction of the evaluation for 
the left wrist to noncompensable (effective November 1, 
2002), and to an extent, it moots the effect of the August 
2002 rating decision.  The net result of the RO's August 2002 
and May 2003 decisions is that the left wrist is evaluated as 
40 percent disabling as of May 1, 2001, and as 10 percent 
disabling as of November 1, 2002.  

The RO has evaluated the veteran's left wrist disability as 
10 percent disabling under DC's "5215-5214."  See 38 C.F.R. 
§ 4.27 (2007).  The RO's reason for the use of hyphenated 
codes in this case is unclear, however, as the Board will 
analyze the left wrist disability under both codes, the use 
of the hyphenate code did not result in any prejudice to the 
veteran, and the Board may adjudicate his claim.  

Under 38 C.F.R. § 4.71a, DC 5214 (ankylosis of the wrist), a 
20 percent evaluation is assigned for favorable ankylosis of 
the minor wrist, in 20 degrees to 30 degrees dorsiflexion.  

In this case, the veteran does not have ankylosis of the 
wrist, therefore, there is no basis for evaluation of this 
disorder under 5214. 

Under 38 C.F.R. § 4.71a, DC 5215 (limitation of motion of the 
wrist), a 10 percent rating is warranted when a wrist 
disability results in limitation of motion of dorsiflexion 
less than 15 degrees or palmar flexion limited in line with 
forearm.  A 10 percent evaluation is the highest rating 
available under that code.  

As set forth at 38 C.F.R. § 4.71, Plate I, the normal range 
of motion of the wrist is dorsiflexion from 0 to 70 degrees, 
and palmar flexion from 0 to 80 degrees, and ulnar deviation 
is 0 to 45 degrees and radial deviation is 0 to 20 degrees.  

The Board finds that the claim must be denied.  The veteran 
is receiving the highest rating available for his left wrist 
under DC 5215.  With regard to DC 5214, there is no medical 
evidence to show that the veteran has favorable ankylosis of 
the left wrist.  In this regard, the medical evidence 
consists of VA and non-VA reports, dated between 2001 and 
2007.  This evidence shows that the veteran sought treatment 
on a number of occasions for left wrist symptoms, and that he 
was provided with a brace.  See e.g., reports from Pinellas 
County Sheriff's Office, dated in 2002; October 2003 report 
from Lee Memorial Health System (LMHS).  A October 2003 LMHS 
X-ray report contains an impression noting old fractures of 
the distal radial metaphysis with unfused ulnar styloid 
process, and no other fractures identified, and mild 
degenerative changes of the radiocarpal joint.  

The only findings as the ranges of motion in the left wrist 
are found in VA examination reports, dated in January 2004, 
March 2005, and July 2007.  The January 2004 report notes 
that the veteran reported that he used a splint, and that he 
had flare-ups, but that he could not say what the frequency 
and duration was.  He complained that he could not lift more 
than 10 pounds.  On examination, the left wrist had flexion 
to 45 degrees, dorsiflexion to 75 degrees, radial deviation 
to 25 degrees, and ulnar deviation to 25 degrees.  There was 
pain on motion.  An X-ray was noted to show a healed fracture 
of the ulnar styloid.  The March 2005 report notes that the 
veteran's left wrist had a well-healed fracture with minimal 
limitation of flexion, but that he had to have the internal 
fixation device removed as it was no longer necessary, that 
he had a small osteophyte at the distal ulna, and that he had 
palmar flexion from 0 to 60 degrees, dorsiflexion from 70 to 
0 degrees, radial deviation to 20 degrees, and ulnar 
deviation to 45 degrees.  The July 2007 report notes that the 
veteran's left wrist had dorsiflexion from 0 to 48 degrees 
(with pain at the extreme), palmar flexion from 0 to 55 
degrees  (with pain at 45 degrees), and ulnar deviation from 
0 to 18 degrees (with pain at the extreme), radial deviation 
from 0 to 13 degrees (with pain at the extreme).  An 
accompanying X-ray report notes a well-healed fracture at the 
base of the styloid process of the ulna, with a metallic pin 
present through this area, and fullness of the overlying soft 
tissue.  

The impression was healed fracture, base, styloid process, 
ulna, with status post ORIF (open reduction internal 
fixation), and soft tissue swelling as described.  Based on 
the foregoing, ankylosis of the left wrist is not shown, and 
the criteria for a rating in excess of 10 percent under DC 
5214 have not been met.

The Board finds that the post-service medical evidence, as a 
whole, provides evidence against this claim.   

The Board will also considered the possibility of a rating in 
excess of 10 percent under DC's 5211 and 5213.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); April 2004 supplemental 
statement of the case.  

Under Diagnostic Code 5211 (impairment of the ulna), a rating 
of 20 percent is warranted where there is nonunion of the 
ulna in the lower half, or, for the minor wrist, where there 
is nonunion in the upper half, with false movement, without 
loss of bone substance or deformity.  

Under 38 C.F.R. § 4.71a, DC 5213, a 20 percent rating is 
warranted for a limitation of pronation of the arm when 
motion is lost beyond the middle of arc, or motion is lost 
beyond the last quarter of the arc and the hand does not 
approach full pronation.

In this case, the ranges of motion in the left wrist have 
previously been noted, and there are no findings to show that 
the criteria for a rating in excess of 10 percent have been 
met under DCs 5211 or 5213.  In this regard, the only 
findings as to pronation and supination are found in the 
January 2004 VA examination report, which shows that the 
veteran had pronation to 70 degrees, and supination to 75 
degrees.  Accordingly, the claim must be denied.  

In conjunction with application of DC's 5213 and 5214, an 
increased evaluation may be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-205 (1995).  In this case, the March 
2005 VA examination report shows complaints of pain which the 
examiner attributed to the presence of the pin in the wrist.  
The report states that there was no additional loss of 
motion, and no muscle weakness, with muscle strength graded 
as 5/5.  There was no evidence of such symptoms as atrophy, 
laxity, incoordination or other neurological impairment.  The 
July 2007 report shows that the veteran complained of pain 
and tenderness, and states that there was weakness, but no 
additional loss of range of motion due to pain, fatigue, 
weakness, lack of endurance, or incoordination following 
repetitive use.  The report further states that there was no 
use of a brace, and that there was no effect on his usual 
occupation or daily activities, other than he could not lift 
more than five pounds.  In summary, there is insufficient 
evidence of functional loss due to left wrist pathology to 
support a conclusion that the loss of motion in the left 
wrist more nearly approximates the criteria for a 20 percent 
rating under either DC 5213 or 5214, even with consideration 
of 38 C.F.R. §§ 4.40 and 4.45.  

As a final matter, under 38 C.F.R. § 3.321(b)(1), when the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extraschedular evaluation will be assigned.  However, 
neither frequent hospitalization nor marked interference with 
employment due to the veteran's service-connected left wrist 
disability is demonstrated, nor is there any other evidence 
that these conditions involve such disabilities that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the veteran is not entitled to 
additional increased compensation at any time within the 
appeal period.  The Board therefore finds that the evidence 
is insufficient to show that the veteran had a worsening of 
the disability in issue, such that an increased evaluation is 
warranted.    

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in December 2002, August 2003, 
December 2004 (increased rating claim), and October 2007 
(both claims), the veteran was notified of the information 
and evidence needed to substantiate and complete the claims.  

With regard to the issue of the propriety of the reduction of 
the 40 percent rating for the left wrist disability, the 
October 2007 VCAA notice did not comply with the requirement 
that the notice must precede the adjudication. However, any 
defect with respect to the timing of the VCAA notice in this 
case was nonprejudicial.  There is no indication that the 
outcome of the claim has been affected, as all evidence 
received has been considered by the RO.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  The veteran was afforded the opportunity for a 
hearing, but did not request one.  Further, the record also 
shows that the veteran has actual knowledge of the evidence 
necessary to substantiate the claim, based upon the arguments 
presented by his representative.  See e.g., April 2008 
submissions.  For these reasons, the timing of the VCAA 
notice was not prejudicial.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in January 2008, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  

The Board has noted indications in the record that the 
veteran has been homeless or in prison, however, the Board 
must also note the extensive efforts the RO has undertaken in 
order to contact the veteran and provide him with a VA 
examination.  The extensive efforts of the RO, as cited 
above, must be noted for the record.  Simply stated, the 
Board finds that the RO undertook extensive efforts to 
evaluate the veteran's disability.  Further, the Board 
remanded this case to the RO in order to insure that the duty 
to assist was met. 

The VCAA notices did not discuss the criteria for increased 
rating for the left wrist, thus, the VCAA duty to notify has 
not been satisfied with respect to VA's duty to notify him of 
the information and evidence necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as he, or those 
acting on his behalf, have demonstrated actual knowledge of 
what was necessary to substantiate the claim.  Id., Vazquez-
Flores, 22 Vet. App. at 46.  

Specifically, the May 2003 statement of the case advised the 
veteran of the relevant criteria for an increased rating.  
See also January 2008 supplemental statement of the case.  
The submissions from the veteran, and (most importantly) his 
representative, received between 2004 and 2008, indicate that 
they understand what was needed.  

In addition, VA has obtained all relevant evidence, as 
discussed above, and in a statement, received in December 
2007, the veteran indicated that he had no additional 
evidence to submit, and that he wanted his claim decided as 
soon as possible.  The Board therefore finds that no 
prejudice to the veteran will result from proceeding with 
adjudication without additional notice or process.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Restoration of the 40 percent disability evaluation for 
service-connected failed surgery and nonunion fracture of the 
left wrist, minor, is denied.

A rating in excess of 10 percent for service-connected failed 
surgery and nonunion fracture of the left wrist, minor, is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


